AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS CUSTODY AGREEMENT THIS AMENDMENT dated as of the 19th day of June, 2007, to the Custody Agreement, dated as of June 22, 2006, as amended, (the "Custody Agreement"), is entered by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust"), on behalf of its separate series, the TCM Small Cap Growth Fund and U.S. Bank, N.A.,(the "Custodian"). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend said Custody Agreement to add the TCM Small-Mid Cap Growth Fund as of June 29, 2007; and WHEREAS, Section 14.2 of the Custody Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit N is hereby superseded and replaced with Exhibit N attached hereto. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED U.S. BANK, N.A. PORTFOLIOS By: /s/ Robert M. Slotky By: /s/ Michael R. Mc Voy Name:Robert M. Slotky Name:Michael R. McVoy Title:President Title: Vice President 1
